DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.

Reasons for Allowance
3.	Claims 1, 10-32 are allowed.  Claims 1, 10-32 are renumbered as 1-24, respectively.
4.	The following is an examiner’s statement of reasons for allowance: the present invention is directed to a CONTROL APPARATUS FOR DISPLAYING PRINT PREVIEW, CONTROL METHOD INCLUDING DISPLAY STEP OF DISPLAYING PRINT PREVIEW, AND STORAGE MEDIUM STORING PROGRAM THAT CAUSES COMPUTER TO FUNCTION AS UNITS OF CONTROL APPARATUS FOR DISPLAYING PRINT PREVIEW.
5.	Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record as shown on the accompanying PTO-892, found any motivation to combine any of the said prior that teaches:
	a.	Claims 1, 10 and 19: “. . . in a state where multiple regions indicating multiple pages are shown in the predetermined region, based on performing a first user operation to change a setting in a first setting item, orientations of the multiple regions shown in the predetermined region with respect to a predetermined direction of the print medium; and in the state where the multiple regions are shown in the predetermined region, a positional relationship among the multiple regions in the predetermined region based on performing a second user operation to change a setting in a second setting item, wherein orientations of the multiple regions, the positional relationship among the multiple regions, and the setting in the second setting item are changed based on the performing of the first user operation to change the setting of the first setting item.”
b.	Regarding claims 11-32, the instant claims are dependent on allowable claim and are thus allowable.
c.	The closest prior art such as Aoyama (US 2019/0347053), Hori (US 2013/0045851), KADOTA (US 2005/0052693) and FUKUNISHI (US 7,936,465), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above fails to anticipate or render the above underlined limitations obvious.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aoyama (US 2019/0347053) discloses controller causes display and operation unit to display print setup screen 60 that allows an operator to specify the layout the for the document, through display and operation unit, wherein the screen shows the adjusted layout which can be used for printing the document.
Hori (US 2013/0045851) discloses a print preview showing a print medium on which a sheet region corresponding to a predetermined paper size is provided.
KADOTA (US 2005/0052693) discloses multipage printing is for printing a plurality of successive pages on the same sheet.
FUKUNISHI (US 7,936,465) discloses a print data processing apparatus that performs combined printing of a plurality of pages including a page on which an image is oriented in a direction different from that of images on other pages, the print data processing apparatus comprising: a layout unit that lays out, in a memory, print data of target pages in a number specified to be combined into a single print.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675